Name: Commission Regulation (EEC) No 3151/87 of 22 October 1987 concerning the catch declarations of vessels flying the flag of a Member State and operating in the fishing zone of certain developing countries
 Type: Regulation
 Subject Matter: fisheries;  economic conditions
 Date Published: nan

 23 . 10 . 87 Official Journal of the European Communities No L 300/ 15 COMMISSION REGULATION (EEC) No 3151/87 of 22 October 1987 concerning the catch declarations of vessels flying the flag of a Member State and operating in the fishing zone of certain developing countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas it is necessary to require Member States to notify the Commission regularly about the quantities landed and other information received on the subject of catches ; Whereas the Management Committee for Fishery Resources has not delivered an opinion within the time limit set by its chairman, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), and in particular Article 14 thereof, HAS ADOPTED THIS REGULATION : Whereas the Community applies fisheries agreements with certain developing countries based on the principle of financial compensation for the fishing rights obtained ; Article 1 1 . Articles 3 , 6, 7 ( 1 ), (3) and (4), and 9 ( 1 ) and (4) of Regulation (EEC) 2241 /87 shall apply to the activities of Community vessels fishing in maritime waters under the sovereignty or jurisdiction of developing countries on the basis of an agreement between the Community and one of the countries mentioned. 2. The list of the countries referred to in paragraph 1 will be published by the Commission in the Official Journal of the European Communities, 'C' series. Whereas it is essential to the proper management of such fisheries agreements, which require the Community to grant substantial financial compensation in return for fishing rights and to provide the non-member countries concerned with certain information on the catches taken, that the Commission be informed of the outcome of the activities of vessels flying the flag of a Member State in waters falling within the jurisdiction of a partner country ; whereas, therefore, rules should be laid down for the recording and notification of catch data ; Whereas Regulation (EEC) No 2241 /87 provides, in respect of each stock or group of stocks subject to a TAC or quota :  that skippers of fishing vessels are to keep on board a log-book in which they must record the catches taken,  that a landing declaration is to be submitted at the time when catches are landed after each voyage,  that the Member State concerned is to be informed of any transhipment of fish ;  that landings are to be recorded by the Member States : Article 2 1 . Before the end of the first month of each quarter of the calendar year, each Member State shall notify the Commission of the quantities caught in the fishing zones concerned and landed during the preceding quarter as well as of any information received pursuant to Article 7 ( 1 ) of Regulation (EEC) No 2241 /87. 2. The data provided under paragraph 1 shall be broken down in accordance with the tables contained in Annexes I and II by country and by species or group of species, for all stocks in the fishing zone concerned . 3 . The Commission shall communicate to the Member States the information which it has received pursuant to this Article . Whereas, pursuant to Article 10 of the abovementioned Regulation , the application of these provisions should be extended to stocks not subject to TAC or quota fished by Community vessels in maritime waters under the sovereignty or jurisdiction of the developing countries mentioned above ; Article 3 (') OJ No L 207, 29 . 7 . 1987, p. 1 . This Regulation shall enter into force on 1 January 1988 . No L 300/ 16 Official Journal of the European Communities 23 . 10 . 87 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 October 1987. For the Commission Antonio CARDOSO E CUNHA Member of the Commission No L 300/ 1723 . 10 . 87 Official Journal of the European Communities ANNEX I QUARTERLY DECLARATION OF LANDINGS AND TRANSHIPMENTS OF CATCHES TAKEN IN THE WATERS OF Country making the declaration : Period covered : from to (Tonnage (live weight)) Landings in the declaring country during the quarter (a) Tota Species Landings made directly in third countries during the quarter (b) Transhipment to cargo vessels or third country fishing vessels during the quarter (c) of own vessels of vessels of other Member States (') (a) + (b) + (c) = (d) PELAGIC FISH Thunnidae Yellowfin tuna (Thunnus albacares) Albacore tuna (Thunnus alalunga) Bigeye tuna (Thunnus obesus) Skipjack tuna (Katsuwonus pelamis) Other tunas Scomberonoridae Pelamid-Atlantic bonito (Sarda sarda) Xiphiidae Swordfish (Xiphias gladius) Clupeidae Sardine, sardinelle (Sardina, Sardinella) Engraulidae Anchovy (Engraulis encrasicolus) Scombridae Mackerel (Scomber japonicus) Carangidae Horse mackerel (Trachurus) Other pelagic fish Total DEMERSAL FISH Sparidae Seabream (Pagellus, Sparus, Boops, Dentex, Diplodus) Couch's sea bream (Sparus pagrus) Merlucciidae Hake (Merluccius) Lophiidae Monkfish (Lophius) Soleidae Sole (Solea) Other flat fish Other demersal fish . Total CEPHALOPODS Squid (Loligo spp, Loliginidae, Ommastre ­ phidae) Octopus (Octopodidae) Cuttlefish (Sepia spp, Sepiola spp.) Other Total CRUSTACEANS Crawfish (Spiny lobster) (Palinurus, Panu ­ lirus, Jasus) Lobster (Homarus) Prawn-shrimp :  Penaeus spp  Parapenaeus spp  other Other crustaceans Total (') Stating which Member State(s). No L 300/ 18 Official Journal of the European Communities 23 . 10 . 87 ANNEX IT CUMULATIVE DECLARATION OF LANDINGS AND TRANSHIPMENTS OF CATCHES TAKEN IN THE WATERS OF Country making the declaration : Period covered : from 1 January 19 .. to . (Tonnage (live weight)) Landings in the declaring country (a) Species Transhipment to ;cargo vessels or third country fishing vessels (c) of own vessels of vessels of other Member States (') Landings made directly in third countries (b) Total (a) + (b) + (c) = (d) PELAGIC FISH Thunnidae Yellowfin tuna (Thunnus albacares) Albacore tuna (Thunnus alalunga) Bigeye tuna (Thunnus obesus) Skipjack tuna (Katsuwonus pelamis) Other tunas Scomberonoridae Pelamid-Atlantic bonito (Sarda sarda) Xiphiidae Swordfish (Xiphias gladius) Clupeidae Sardine, sardinelle (Sardina, Sardinella) Engraulidae Anchovy (Engraulis encrasicolus) Scombridae Mackerel (Scomber japonicus) Carangidae Horse mackerel (Trachurus) Other pelagic fish Total DEMERSAL FISH Sparidae Seabream (Pagellus, Sparus, Boops, Dentex, Diplodus) Couch's sea bream (Sparus pagrus) Merlucciidae Hake (Merluccius) Lophiidae Monkfish (Lophius) Soleidae Sole (Solea) Other flat fish Other demersal fish Total CEPHALOPODS Squid (Loligo spp, Loliginidae, Ommastre ­ phidae) Octopus (Octopodidae) Cuttlefish (Sepia spp, Sepiola spp .) Other Total CRUSTACEANS Crawfish (Spiny lobster) (Palinurus, Panu ­ lirus, Jasus) Lobster (Homarus) Prawn-shrimp :  Penaeus spp  Parapenaeus spp  other Other crustaceans Total (') Stating which Member State(s).